            Case 19-12378-KBO         Doc 1096     Filed 06/04/20    Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 In re                                          Chapter 11

 DURA AUTOMOTIVE SYSTEMS, LLC                   Case No. 19-12378 (KBO)
                                                (Jointly Administered)
 Debtors.



         NOTICE OF APPEARANCE WITH REQUEST FOR SERVICE OF PAPERS
                        UNDER FED.R.BANKR.P. 2002(g)

        PLEASE TAKE NOTICE that the undersigned hereby appears for Duff & Phelps, LLC, and
requests, pursuant to rule 2002 of the Federal Rules of Bankruptcy Procedure and section 1109(b)
of the Bankruptcy Code, that any and all notices given or required to be given in these cases be
delivered or served at the address below:

Dated June 4, 2020
      New York, New York

                                                     SCHULTE ROTH & ZABEL LLP
                                                     Attorneys for Duff & Phelps, LLC

                                                     By. /s/ Michael L. Cook
                                                         Michael L. Cook
                                                         919 Third Avenue
                                                         New York, New York 10022
                                                         Telephone:     (212) 756-2150
                                                         Facsimile:     (212) 593-5955
                                                         Email: michael.cook@srz.com




 `
